•           •           •     
  •          •         •



 
MEMORANDUM OPINION

No. 04-10-00420-CR

David Cepeda JONES,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 8, Bexar County, Texas
Trial Court No. 887946
Honorable Karen Crouch, Judge Presiding
 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: June 23, 2010 

DISMISSED FOR LACK OF JURISDICTION
            On May 27, 2010, David Cepeda Jones filed a notice of appeal, attempting to appeal the trial
court’s October 6, 2004, order dismissing an assault charge against Jones.  We dismiss the appeal
for lack of jurisdiction. 

                                                                                    PER CURIAM
Do not publish